NORTONI, J.
(concurring). — It appears that on May 8, counsel for both parties being present, a continuance of the taking of depositions was had by consent of all concerned until 11 o’clock, a. m. on M'ay 9, 1907. Thus far there is no room for controversy. The record with respect to the continuance had on May 9, is as follows: “Now on this Thursday, May 9, A. D. 1907, at 11 o’clock a. m. pursuant to adjournment as hereinbefore stated, the following proceedings were had: present, Judge Dillon and Mr. Sprinkle for plaintiff and no counsel appearing for defendant and there being no witnesses present, the commissioner adjourned a fur*319ther taking of testimony in this cause to Friday, May 11, 1907, at 11 a. m. at the same place.”
Now while there are authorities to the effect that no rule of practice requires the notary or other officer before whom the depositions are being taken, to note the reason for making thé adjournment (see King v. State ex rel., etc., 15 Ind. 64; May v. Russell, 1 T. B. Monroe (Ky.) 225) the authorities in this State, as in some other jurisdictions, seem to contemplate such reasons shall be noted by the officer and preserved in the record to the end that the court may review the matter and determine the sufficiency or insufficiency of the reasons for prolonging the proceeding, if the question, perchance, shall arise for determination. If I understand the doctrine in this State and have been able to deduce the same accurately from the adjudicated cases, the rule is where the adverse party fails to appear at the taking of the depositions and continuances thereof are had, the record should show what was done on each day and the cause for continuance or adjournment. [Fox v. Carlysle, 3 Mo. 197; Bracken v. March, 4 Mo. 74; Owens v. Peyton, 70 Mo. App. 50; In re Chas. Green, 86 Mo. App. 216; Bowman v. Branson, 111 Mo. 343-349, 19 S. W. 634; Kiskaddon v. Grant, 1 Kan. 328; Kelly v. Martin, 53 Kan. 380; 13 Cyc. 923; 9 Am. and Eng. Ency. Law (2 Ed.), 339.] And it is for the court on review to determine whether the cause assigned was sufficient or insufficient in that behalf, as was done in a case in which the officers return noted as follows: “The taking of these depositions has been adjourned from the ninth of March from day to day by reason of bad weather,” which was adjudged by the Kansas City Court of Appeals to be an insufficient reason for the several adjournments. [Owen v. Peyton, 70 Mo. App. 50.]
In Bracken v. March, 4 Mo. 74-77, our Supreme Court intimated that if a witness had been subpoenaed and failed to appear in response thereto, such would no *320doubt be a sufficient reason for an adjournment, and it was said: “Tbe statement of sucb fact on tbe journal would perhaps be very good evidence of the necessity.” I understand that the journal referred to is a proper record made up by the notary or commissioner of his official acts in and about'the exercise of the authority in that behalf, and in this case, the only record or journal kept by the commissioner pertaining to the adjournment and the reasons therefor is the order of continuance heretofore quoted.
In Bowman v. Branson, 111 Mo. 343-349, it was adjudged that the commissioner’s return should show affirmatively the depositions were not completed and for that reason the adjournment was had, in order to validate the proceeding, subsequent to adjournment, the opposite party not appearing. Now while it appears in the order of the commissioner in this case that the adjournment was had for the reason no witness was present, it does not appear therein that any witness was subpoenaed for that day or otherwise required to be present, nor does it appear that any .depositions had been taken on that day, nor that the depositions were not completed, and for that reason the adjournment was had. Of course the mere fact that no witness was present was no cause for adjournment unless one had been subpoenaed and further, the mere fact that a witness, although subpoenaed, was not present, was no reason for adjournment, unless the depositions were not completed. The facts that the witness was subpoenaed and did not attend, or that the depositions were not completed, must be affirmatively shown in the order of adjournment as reasons therefor. I am of the opinion, in view of the decided cases referred to, that the reason assigned in the order of adjournment therefor is insufficient to continue the authority of the commissioner after the meeting on May 9.
2. In view of the fact that no questions were pro*321pounded, I am persuaded the mere general statement by the witness that on advice of counsel, he would answer no questions, was insufficient to place him in contempt, for it is certain there are questions of a character he could not be required to answer — matters of privilege —such questions as the answer to which would tend to incriminate him, etc. [In re Green, 86 Mo. App. 216; State ex rel. v. Simmons Hardware Co., 109 Mo. 118, 18 S. W. 1125.] And indeed the statute (sec. 2897) through which the commissioner ■ derives his authority to punish for contempt, provides as follows: “Any person summoned as a witness in virtue of the provisions of this chapter, and attending, who shall refuse to give evidence which may lawfully be required to be given by him, on oath or affirmation, may be committed,” etc. The language employed only authorizes a commitment when the Avitness refuses to give evidence that “may laAArfully be required,” and until the question is first propounded and its character ascertained to be one legitimate and proper, I am quite convinced it would be not only contrary to fundamental principle in administering the law in restraint of personal liberty, as suggested by Judge Bland, but highly unjust as well, to incarcerate a witness as for crime, for having asserted that he would not answer, when in truth the question itself, when propounded, may be one to which neither the commissioner nor the court could force him to respond. Now while it is said to be a principle of almost, if not quite, universal application, that the law does not require the doing of a useless act, and that according to the Avitness’ statement it would have been useless to have propounded the question, Ave must also remember that in proceedings, penal in -their nature as this one is, when it is sought to restrain a. citizen of his liberty, the principle requiring strict procedure, influences the case to the extreme measure of its application, and all *322presumptions are indulged in favor of the accused and against the party affirming the right in restraint of the liberty of the citizen. In view of this principle, we cannot presume, even though the witness announces his intention to answer, no questions, that he would continue of that mind after the "question was propounded, for to do so would be to convict him of an offense by indulging the presumption first, that a proper question would be propounded, and second that he would continue in that obstinate state of mind after such proper question had been propounded. It might be that he would answer proper questions, notwithstanding Ms declaration to the contrary. At any rate, he ought not to be committed for not doing so, at least until the question is presented squarely and its propriety or impropriety disclosed.
I concur in discharging the petitioner.